Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 1 of 216 PageID #: 250




                         EXHIBIT A
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 2 of 216 PageID #: 251
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 3 of 216 PageID #: 252
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 4 of 216 PageID #: 253
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 5 of 216 PageID #: 254
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 6 of 216 PageID #: 255
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 7 of 216 PageID #: 256




                                                        EXHIBIT A-1
           Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 8 of 216 PageID #: 257
(Page 7 of 46)
           Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 9 of 216 PageID #: 258
(Page 8 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 10 of 216 PageID #: 259
(Page 9 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 11 of 216 PageID #: 260
(Page 10 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 12 of 216 PageID #: 261
(Page 11 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 13 of 216 PageID #: 262
(Page 12 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 14 of 216 PageID #: 263
(Page 13 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 15 of 216 PageID #: 264
(Page 14 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 16 of 216 PageID #: 265
(Page 15 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 17 of 216 PageID #: 266
(Page 16 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 18 of 216 PageID #: 267
(Page 17 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 19 of 216 PageID #: 268
(Page 18 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 20 of 216 PageID #: 269
(Page 19 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 21 of 216 PageID #: 270
(Page 20 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 22 of 216 PageID #: 271
(Page 21 of 46)
(Page 22Case
         of 46) 1:19-cv-00036-JJM-LDA   Document 32-1 Filed 01/08/20 Page 23 of 216 PageID #: 272
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 24 of 216 PageID #: 273
(Page 23 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 25 of 216 PageID #: 274
(Page 24 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 26 of 216 PageID #: 275
(Page 25 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 27 of 216 PageID #: 276
(Page 26 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 28 of 216 PageID #: 277
(Page 27 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 29 of 216 PageID #: 278
(Page 28 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 30 of 216 PageID #: 279
(Page 29 of 46)
          Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 31 of 216 PageID #: 280
(Page 30 of 46)
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 32 of 216 PageID #: 281




                                                        EXHIBIT A-2
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 33 of 216 PageID #: 282
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 34 of 216 PageID #: 283




                                                        EXHIBIT A-3
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 35 of 216 PageID #: 284
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 36 of 216 PageID #: 285




                                                        EXHIBIT A-4
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 37 of 216 PageID #: 286
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 38 of 216 PageID #: 287




                                                        EXHIBIT A-5
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 39 of 216 PageID #: 288
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 40 of 216 PageID #: 289
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 41 of 216 PageID #: 290
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 42 of 216 PageID #: 291
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 43 of 216 PageID #: 292
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 44 of 216 PageID #: 293
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 45 of 216 PageID #: 294
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 46 of 216 PageID #: 295
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 47 of 216 PageID #: 296
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 48 of 216 PageID #: 297
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 49 of 216 PageID #: 298
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 50 of 216 PageID #: 299
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 51 of 216 PageID #: 300
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 52 of 216 PageID #: 301
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 53 of 216 PageID #: 302
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 54 of 216 PageID #: 303
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 55 of 216 PageID #: 304
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 56 of 216 PageID #: 305
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 57 of 216 PageID #: 306
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 58 of 216 PageID #: 307
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 59 of 216 PageID #: 308
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 60 of 216 PageID #: 309
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 61 of 216 PageID #: 310
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 62 of 216 PageID #: 311
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 63 of 216 PageID #: 312
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 64 of 216 PageID #: 313
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 65 of 216 PageID #: 314
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 66 of 216 PageID #: 315
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 67 of 216 PageID #: 316
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 68 of 216 PageID #: 317
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 69 of 216 PageID #: 318
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 70 of 216 PageID #: 319
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 71 of 216 PageID #: 320
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 72 of 216 PageID #: 321
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 73 of 216 PageID #: 322
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 74 of 216 PageID #: 323
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 75 of 216 PageID #: 324
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 76 of 216 PageID #: 325
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 77 of 216 PageID #: 326
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 78 of 216 PageID #: 327
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 79 of 216 PageID #: 328
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 80 of 216 PageID #: 329
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 81 of 216 PageID #: 330
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 82 of 216 PageID #: 331
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 83 of 216 PageID #: 332
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 84 of 216 PageID #: 333
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 85 of 216 PageID #: 334
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 86 of 216 PageID #: 335
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 87 of 216 PageID #: 336




                                                        EXHIBIT A-6
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 88 of 216 PageID #: 337
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 89 of 216 PageID #: 338
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 90 of 216 PageID #: 339
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 91 of 216 PageID #: 340
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 92 of 216 PageID #: 341
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 93 of 216 PageID #: 342
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 94 of 216 PageID #: 343
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 95 of 216 PageID #: 344
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 96 of 216 PageID #: 345
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 97 of 216 PageID #: 346
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 98 of 216 PageID #: 347
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 99 of 216 PageID #: 348
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 100 of 216 PageID #:
                                     349
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 101 of 216 PageID #:
                                     350
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 102 of 216 PageID #:
                                     351
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 103 of 216 PageID #:
                                     352
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 104 of 216 PageID #:
                                     353
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 105 of 216 PageID #:
                                     354
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 106 of 216 PageID #:
                                     355
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 107 of 216 PageID #:
                                     356
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 108 of 216 PageID #:
                                     357




                                                       EXHIBIT A-7
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 109 of 216 PageID #:
                                     358
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 110 of 216 PageID #:
                                     359
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 111 of 216 PageID #:
                                     360




                                                       EXHIBIT A-8
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 112 of 216 PageID #:
                                     361
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 113 of 216 PageID #:
                                     362
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 114 of 216 PageID #:
                                     363
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 115 of 216 PageID #:
                                     364
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 116 of 216 PageID #:
                                     365




                                                       EXHIBIT A-9
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 117 of 216 PageID #:
                                     366
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 118 of 216 PageID #:
                                     367
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 119 of 216 PageID #:
                                     368
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 120 of 216 PageID #:
                                     369
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 121 of 216 PageID #:
                                     370
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 122 of 216 PageID #:
                                     371
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 123 of 216 PageID #:
                                     372
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 124 of 216 PageID #:
                                     373
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 125 of 216 PageID #:
                                     374
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 126 of 216 PageID #:
                                     375
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 127 of 216 PageID #:
                                     376
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 128 of 216 PageID #:
                                     377
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 129 of 216 PageID #:
                                     378
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 130 of 216 PageID #:
                                     379
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 131 of 216 PageID #:
                                     380
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 132 of 216 PageID #:
                                     381
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 133 of 216 PageID #:
                                     382
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 134 of 216 PageID #:
                                     383
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 135 of 216 PageID #:
                                     384
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 136 of 216 PageID #:
                                     385
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 137 of 216 PageID #:
                                     386
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 138 of 216 PageID #:
                                     387
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 139 of 216 PageID #:
                                     388
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 140 of 216 PageID #:
                                     389
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 141 of 216 PageID #:
                                     390
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 142 of 216 PageID #:
                                     391
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 143 of 216 PageID #:
                                     392
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 144 of 216 PageID #:
                                     393
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 145 of 216 PageID #:
                                     394
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 146 of 216 PageID #:
                                     395
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 147 of 216 PageID #:
                                     396
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 148 of 216 PageID #:
                                     397
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 149 of 216 PageID #:
                                     398
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 150 of 216 PageID #:
                                     399
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 151 of 216 PageID #:
                                     400
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 152 of 216 PageID #:
                                     401
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 153 of 216 PageID #:
                                     402
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 154 of 216 PageID #:
                                     403
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 155 of 216 PageID #:
                                     404
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 156 of 216 PageID #:
                                     405
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 157 of 216 PageID #:
                                     406
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 158 of 216 PageID #:
                                     407
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 159 of 216 PageID #:
                                     408
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 160 of 216 PageID #:
                                     409
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 161 of 216 PageID #:
                                     410
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 162 of 216 PageID #:
                                     411
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 163 of 216 PageID #:
                                     412
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 164 of 216 PageID #:
                                     413
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 165 of 216 PageID #:
                                     414
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 166 of 216 PageID #:
                                     415
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 167 of 216 PageID #:
                                     416
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 168 of 216 PageID #:
                                     417
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 169 of 216 PageID #:
                                     418
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 170 of 216 PageID #:
                                     419
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 171 of 216 PageID #:
                                     420
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 172 of 216 PageID #:
                                     421
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 173 of 216 PageID #:
                                     422
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 174 of 216 PageID #:
                                     423
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 175 of 216 PageID #:
                                     424
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 176 of 216 PageID #:
                                     425
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 177 of 216 PageID #:
                                     426
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 178 of 216 PageID #:
                                     427
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 179 of 216 PageID #:
                                     428
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 180 of 216 PageID #:
                                     429
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 181 of 216 PageID #:
                                     430
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 182 of 216 PageID #:
                                     431
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 183 of 216 PageID #:
                                     432
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 184 of 216 PageID #:
                                     433
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 185 of 216 PageID #:
                                     434
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 186 of 216 PageID #:
                                     435
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 187 of 216 PageID #:
                                     436
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 188 of 216 PageID #:
                                     437
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 189 of 216 PageID #:
                                     438
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 190 of 216 PageID #:
                                     439
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 191 of 216 PageID #:
                                     440
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 192 of 216 PageID #:
                                     441
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 193 of 216 PageID #:
                                     442
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 194 of 216 PageID #:
                                     443
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 195 of 216 PageID #:
                                     444
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 196 of 216 PageID #:
                                     445
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 197 of 216 PageID #:
                                     446
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 198 of 216 PageID #:
                                     447
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 199 of 216 PageID #:
                                     448
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 200 of 216 PageID #:
                                     449
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 201 of 216 PageID #:
                                     450
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 202 of 216 PageID #:
                                     451
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 203 of 216 PageID #:
                                     452
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 204 of 216 PageID #:
                                     453
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 205 of 216 PageID #:
                                     454




                                                       EXHIBIT A-10
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 206 of 216 PageID #:
                                     455
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 207 of 216 PageID #:
                                     456
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 208 of 216 PageID #:
                                     457
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 209 of 216 PageID #:
                                     458




                                                       EXHIBIT A-11
(Page 2 ofCase
           25)   1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 210 of 216 PageID #:
                                                 459
(Page 3 ofCase
           25)   1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 211 of 216 PageID #:
                                                 460
(Page 4 ofCase
           25)   1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 212 of 216 PageID #:
                                                 461
(Page 5 ofCase
           25)   1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 213 of 216 PageID #:
                                                 462
Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 214 of 216 PageID #:
                                     463




                                                       EXHIBIT A-12
(Page 1 of 2)   Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 215 of 216 PageID #:
                                                     464
(Page 2 of 2)   Case 1:19-cv-00036-JJM-LDA Document 32-1 Filed 01/08/20 Page 216 of 216 PageID #:
                                                     465
